As filed with the Securities and Exchange Commission on June 28, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:July 31, 2013 Date of reporting period:April 30, 2013 Item 1. Schedules of Investments. O'Shaughnessy All Cap Core Fund Schedule of Investments at April 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 98.55% Aerospace & Defense - 1.37% L-3 Communications Holdings, Inc. $ Northrop Grumman Corp. Airlines - 0.27% Alaska Air Group, Inc. * Southwest Airlines Co. Auto Components - 0.28% Delphi Automotive PLC # Drew Industries, Inc. Beverages - 0.46% Monster Beverage Corp. * Biotechnology - 2.27% Amgen, Inc. PDL BioPharma, Inc. Building Products - 0.56% A.O. Smith Corp. AAON, Inc. Universal Forest Products, Inc. Capital Markets - 0.13% Virtus Investment Partners, Inc. * Chemicals - 1.55% American Vanguard Corp. Huntsman Corp. Landec Corp. * NewMarket Corp. PolyOne Corp. PPG Industries, Inc. Valspar Corp. Commercial Services & Supplies - 1.69% Deluxe Corp. Kimball International, Inc. - Class B R.R. Donnelley & Sons Co. Steelcase, Inc. - Class A Communications Equipment - 2.53% Black Box Corp. Motorola Solutions, Inc. Computers & Peripherals - 5.60% Apple, Inc. Iron Mountain, Inc. Lexmark International, Inc. Seagate Technology PLC # Construction & Engineering - 0.32% AECOM Technology Corp. * MasTec, Inc. * Consumer Finance - 2.64% American Express Co. Discover Financial Services SLM Corp. Containers & Packaging - 0.54% Boise, Inc. Myers Industries, Inc. Owens-Illinois, Inc. * Diversified Consumer Services - 1.50% Apollo Group, Inc. - Class A * Capella Education Co. * H&R Block, Inc. Diversified Financial Services - 0.24% Moody's Corp. Diversified Telecommunication Services - 4.78% AT&T, Inc. Vonage Holdings Corp. * Electric Utilities - 0.68% PNM Resources, Inc. Electrical Equipment - 0.55% AZZ, Inc. Thermo Fisher Scientific, Inc. Electronic Equipment, Instruments & Components - 0.78% Tech Data Corp. * Energy Equipment & Services - 0.45% Basic Energy Services, Inc. * Patterson-UTI Energy, Inc. RPC, Inc. Food & Staples Retailing - 5.92% The Andersons, Inc. Kroger Co. Safeway, Inc. Spartan Stores, Inc. Susser Holdings Corp. * Wal-Mart Stores, Inc. Food Products - 0.60% Seneca Foods Corp. - Class A * Smithfield Foods, Inc. * Tyson Foods, Inc. - Class A Health Care Equipment & Supplies - 0.63% Cyberonics, Inc. * Cynosure, Inc. - Class A * West Pharmaceutical Services, Inc. Health Care Providers & Services - 1.83% AmerisourceBergen Corp. Health Net, Inc. * LHC Group, Inc. * Magellan Health Services, Inc. * McKesson Corp. Select Medical Holdings Corp. Hotels, Restaurants & Leisure - 4.84% Brinker International, Inc. Cracker Barrel Old Country Store, Inc. DineEquity, Inc. International Game Technology Jack in the Box, Inc. * Papa John's International, Inc. * Wynn Resorts Ltd. Household Durables - 3.26% Garmin Ltd. # Jarden Corp. * Leggett & Platt, Inc. Mohawk Industries, Inc. * Newell Rubbermaid, Inc. PulteGroup, Inc. * Whirlpool Corp. Household Products - 0.79% Church & Dwight Co., Inc. Spectrum Brands Holdings, Inc. Insurance - 8.68% Aflac, Inc. The Allstate Corp. Assurant, Inc. The Travelers Companies, Inc. Internet & Catalog Retail - 0.84% Expedia, Inc. HSN, Inc. Liberty Interactive Corp. - Class A * priceline.com, Inc. * Internet Software & Services - 2.66% Ebay, Inc. * VeriSign, Inc. * Yahoo!, Inc. * IT Services - 1.15% CoreLogic, Inc. * Heartland Payment Systems, Inc. Visa, Inc. - Class A Machinery - 1.61% FreightCar America, Inc. Ingersoll-Rand PLC # L.B. Foster Co. - Class A Mueller Water Products, Inc. - Class A NACCO Industries, Inc. - Class A Media - 2.32% Charter Communications, Inc. - Class A * Comcast Corp. - Class A DIRECTV * Discovery Communications, Inc. - Class A * The Madison Square Garden Co. - Class A * News Corp. - Class A Time Warner Cable, Inc. Multi-line Retail - 0.94% Dollar Tree, Inc. * Kohl's Corp. Multi-Utilities - 0.18% MDU Resources Group, Inc. Oil, Gas & Consumable Fuels - 7.39% EPL Oil & Gas, Inc. * Exxon Mobil Corp. HollyFrontier Corp. Marathon Petroleum Corp. SemGroup Corp. - Class A * Tesoro Corp. Western Refining, Inc. The Williams Companies, Inc. Paper & Forest Products - 0.83% Domtar Corp. Schweitzer-Mauduit International, Inc. Personal Products - 0.30% Inter Parfums, Inc. Medifast, Inc. * Pharmaceuticals - 5.51% Eli Lilly & Co. Mylan, Inc. * Pfizer, Inc. Professional Services - 1.75% Barrett Business Services, Inc. Dun & Bradstreet Corp. Equifax, Inc. GP Strategies Corp. * Robert Half International, Inc. Road & Rail - 0.28% AMERCO Saia, Inc. * Semiconductors & Semiconductor Equipment - 3.02% Intel Corp. Magnachip Semiconductor Corp. * Software - 0.13% SS&C Technologies Holdings, Inc. * Specialty Retail - 12.75% Advance Auto Parts, Inc. Foot Locker, Inc. GameStop Corp. - Class A The Gap, Inc. Genesco, Inc. * GNC Holdings, Inc. - Class A Haverty Furniture Companies, Inc. Home Depot, Inc. Lowe's Companies, Inc. O'Reilly Automotive, Inc. * PetSmart, Inc. Ross Stores, Inc. The Sherwin-Williams Co. Stage Stores, Inc. The TJX Companies, Inc. Vitamin Shoppe, Inc. * Tobacco - 0.82% Altria Group, Inc. Philip Morris International, Inc. Trading Companies & Distributors - 0.10% TransDigm Group, Inc. Wireless Telecommunication Services - 0.23% MetroPCS Communications, Inc. * Total Common Stocks (Cost $96,871,016) Total Investments in Securities (Cost $96,871,016) - 98.55% Other Assets in Excess of Liabilities - 1.45% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. O'Shaughnessy Enhanced Dividend Fund Schedule of Investments at April 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 91.63% Aerospace & Defense - 8.54% BAE Systems PLC - ADR $ Lockheed Martin Corp. Raytheon Co. Commercial Banks - 5.62% Bank of Montreal # HSBC Holdings PLC - ADR Commercial Services & Supplies - 1.11% Waste Management, Inc. Computers & Peripherals - 1.64% Seagate Technology PLC # Construction Materials - 0.44% CRH PLC - ADR Diversified Telecommunication Services - 19.61% AT&T, Inc. BCE, Inc. # CenturyLink, Inc. Deutsche Telekom AG - ADR France Telecom S.A. - ADR KT Corp. - ADR PT Telekomunikasi Indonesia Tbk - ADR Telenor ASA - ADR Telstra Corp. Ltd. - ADR Verizon Communications, Inc. Industrial Conglomerates - 0.31% Koninklijke Philips Electronics N.V. - ADR Insurance - 5.97% Allianz SE - ADR AXA S.A. - ADR Manulife Financial Corp. # Sun Life Financial, Inc. # Swiss Re AG - ADR Metals & Mining - 0.86% BHP Billiton PLC - ADR Gold Fields Ltd. - ADR Newmont Mining Corp. Office Electronics - 0.98% Canon, Inc. - ADR Oil, Gas & Consumable Fuels - 23.34% BP PLC - ADR Canadian Oil Sands Ltd. # China Petroleum & Chemical Corp. - ADR ConocoPhillips Ecopetrol S.A. - ADR ENI S.p.A. - ADR Gazprom OAO - ADR Husky Energy, Inc. # Royal Dutch Shell PLC - ADR Sasol Ltd. - ADR Total S.A. - ADR Yanzhou Coal Mining Co. Ltd. - ADR Paper & Forest Products - 0.27% UPM-Kymmene Oyj - ADR Pharmaceuticals - 8.20% AstraZeneca PLC - ADR Bristol-Myers Squibb Co. Eisai Co. Ltd. - ADR Eli Lilly & Co. Semiconductors & Semiconductor Equipment - 1.39% Intel Corp. Software - 1.23% CA, Inc. Tobacco - 0.23% Lorillard, Inc. Trading Companies & Distributors - 1.26% Mitsui & Co. Ltd. - ADR Wireless Telecommunication Services - 10.63% Mobile Telesystems - ADR NTT DoCoMo, Inc. - ADR Rogers Communications, Inc. - Class B # SK Telecom Co. Ltd. - ADR Vodafone Group PLC - ADR Total Common Stocks (Cost $69,520,420) PREFERRED STOCKS - 3.59% Diversified Telecommunication Services - 3.59% Telefonica Brasil S.A. Total Preferred Stocks (Cost $2,740,989) Total Investments in Securities (Cost $72,261,409) - 95.22% Other Assets in Excess of Liabilities - 4.78% Net Assets - 100.00% $ # U.S. traded security of a foreign issuer. ADR - American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Country Allocation Country % of Net Assets United States 22.8% United Kingdom 18.7% Canada 12.7% France 7.7% Japan 5.4% Australia 4.8% Republic of Korea 3.8% China 3.6% Brazil 3.6% Germany 3.0% Switzerland 2.6% Russian Federation 2.5% Italy 2.1% Ireland 2.0% Netherlands 1.5% South Africa 1.3% Indonesia 1.2% Colombia 0.3% Finland 0.3% Norway 0.1% 100.0% O'Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments at April 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 97.35% Aerospace & Defense - 0.26% GenCorp, Inc. * $ Airlines - 2.96% Alaska Air Group, Inc. * Allegiant Travel Co. Copa Holdings S.A. - Class A # Deutsche Lufthansa AG - ADR Auto Components - 1.02% Cooper Tire & Rubber Co. Drew Industries, Inc. Automobiles - 0.73% Fuji Heavy Industries Ltd. - ADR* Beverages - 0.15% Monster Beverage Corp. * Biotechnology - 0.80% PDL BioPharma, Inc. United Therapeutics Corp. * Building Materials - 1.29% Lennox International, Inc. Building Products - 3.06% A.O. Smith Corp. AAON, Inc. American Woodmark Corp. * Apogee Enterprises, Inc. Fortune Brands Home & Security, Inc. * Capital Markets - 1.03% Virtus Investment Partners, Inc. * Waddell & Reed Financial, Inc. Chemicals - 4.68% American Pacific Corp. * American Vanguard Corp. FutureFuel Corp. Landec Corp. * NewMarket Corp. PolyOne Corp. Quaker Chemical Corp. Stepan Co. Valspar Corp. Commercial Services & Supplies - 3.30% Avery Dennison Corp. Deluxe Corp. G & K Servies, Inc. KAR Auction Services, Inc. Kimball International, Inc. - Class B Steelcase, Inc. - Class A UniFirst Corp. Communications Equipment - 0.60% ARRIS Group, Inc. * EchoStar Corp. - Class A * Loral Space & Communications, Inc. RADWARE Ltd. *# Computers & Peripherals - 0.70% Electronics for Imaging, Inc. * Iron Mountain, Inc. Construction & Engineering - 1.54% EMCOR Group, Inc. MasTec, Inc. * Construction Materials - 2.28% Eagle Materials, Inc. James Hardie Industries PLC - ADR Consumer Finance - 0.70% Portfolio Recovery Associates, Inc. * Containers & Packaging - 3.26% AEP Industries, Inc. * Intertape Polymer Group, Inc. # Myers Industries, Inc. Packaging Corp of America Distributors - 0.17% Core-Mark Holding Co., Inc. Diversified Consumer Services - 1.36% H&R Block, Inc. Service Corp. International Diversified Telecommunication Services - 0.41% KT Corp. - ADR Telecom Corp. of New Zealand Ltd. - ADR Electrical Equipment - 1.35% AZZ, Inc. Thermon Group Holdings, Inc. * Electronic Equipment, Instruments & Components - 0.13% FEI Co. Energy Equipment & Services - 0.40% 78 Core Laboratories N.V. # Patterson-UTI Energy, Inc. Food & Staples Retailing - 0.53% Susser Holdings Corp. * Food Products - 0.14% Snyders-Lance, Inc. Health Care Equipment & Supplies - 3.38% Abaxis, Inc. Cyberonics, Inc. * ICU Medical, Inc. * ResMed, Inc. Spectranetics Corp. * STERIS Corp. Vascular Solutions, Inc. * West Pharmaceutical Services, Inc. Health Care Providers & Services - 3.91% AMN Healthcare Services, Inc. * BioScrip, Inc. * Catamaran Corp. *# Community Health Systems Inc. HCA Holdings, Inc. Team Health Holdings, Inc. * U.S. Physical Therapy, Inc. Universal Health Services, Inc. - Class B Vanguard Health Systems, Inc. * Hotels, Restaurants & Leisure - 5.94% AFC Enterprises, Inc. * Brinker International, Inc. Churchill Downs, Inc. Cracker Barrel Old Country Store, Inc. Interval Leisure Group, Inc. Jack in the Box, Inc. * Marriott Vacations WorldWide Corp. * Papa John's International, Inc. * SHFL Entertainment, Inc. * Six Flags Entertainment Corp. Wyndham Worldwide Corp. Household Durables - 4.31% Garmin Ltd. # Jarden Corp. * Leggett & Platt, Inc. Lennar Corp. - Class A Mohawk Industries, Inc. * Newell Rubbermaid, Inc. PulteGroup, Inc. * Tupperware Brands Corp. Household Products - 1.56% Church & Dwight Co., Inc. Spectrum Brands Holdings, Inc. Industrial Conglomerates - 0.21% Carlisle Companies, Inc. Internet & Catalog Retail - 1.52% Expedia, Inc. HSN, Inc. Internet Software & Services - 1.58% Cornerstone OnDemand, Inc. * IAC/InterActiveCorp. Internet Initiative Japan, Inc. - ADR* Market Leader, Inc. * VeriSign, Inc. * IT Services - 3.89% Acxiom Corp. * Alliance Data Systems Corp. * Cass Information Systems, Inc. CGI Group, Inc. - Class A *# Convergys Corp. CoreLogic, Inc. * CSG Systems International, Inc. * Euronet Worldwide, Inc. * Genpact Ltd. # Heartland Payment Systems, Inc. Total System Services, Inc. Leisure Equipment & Products - 0.49% Brunswick Corp. Polaris Industries, Inc. Life Sciences Tools & Services - 1.94% Cambrex Corp. * Covance, Inc. * ICON PLC *# PAREXEL International Corp. * Machinery - 4.06% Briggs & Stratton Corp. Flowserve Corp. L.B. Foster Co. - Class A Lincoln Electric Holdings, Inc. 95 Middleby Corp. * Mueller Water Products, Inc. - Class A NACCO Industries, Inc. - Class A Oshkosh Corp. * Snap-on, Inc. Standex International Corp. The Toro Co. Valmont Industries, Inc. Media - 2.40% Aimia, Inc. # Charter Communications, Inc. - Class A * Cinemark Holdings, Inc. The Madison Square Garden Co. - Class A * Regal Entertainment Group - Class A Scripps Networks Interactive, Inc. - Class A Metals & Mining - 1.82% Grupo Simec S.A.B. de C.V. - ADR* Multi-line Retail - 1.38% Dollar General Corp. * Tuesday Morning Corp. * Oil, Gas & Consumable Fuels - 2.80% Cosan Ltd. - Class A # Delek US Holdings, Inc. EPL Oil & Gas, Inc. * SemGroup Corp. - Class A * StealthGas, Inc. *# Targa Resources Corp. Western Refining, Inc. Paper & Forest Products - 0.75% Clearwater Paper Corp. * Norbord, Inc. *# P.H. Glatfelter Co. Personal Products - 0.21% USANA Health Sciences, Inc. * Professional Services - 3.34% Barrett Business Services, Inc. CDI Corp. Equifax, Inc. GP Strategies Corp. * Real Estate Management & Development - 0.70% Altisource Portfolio Solutions S.A. *# Road & Rail - 1.21% AMERCO Avis Budget Group, Inc. * J.B. Hunt Transport Services, Inc. Software - 3.27% Aspen Technology, Inc. * Manhattan Associates, Inc. * SolarWinds, Inc. * SS&C Technologies Holdings, Inc. * Tyler Technologies, Inc. * Specialty Retail - 7.65% Advance Auto Parts, Inc. American Eagle Outfitters, Inc. Asbury Automotive Group, Inc. * Foot Locker, Inc. The Gap, Inc. Genesco, Inc. * GNC Holdings, Inc. - Class A Haverty Furniture Companies, Inc. Hibbett Sports, Inc. * PetSmart, Inc. Pier 1 Imports, Inc. Signet Jewelers Ltd. # Stage Stores, Inc. Urban Outfitters, Inc. * Vitamin Shoppe, Inc. * Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods - 0.39% Iconix Brand Group, Inc. * PVH Corp. Trading Companies & Distributors - 2.23% Aceto Corp. Bunzl PLC - ADR DXP Enterprises, Inc. * TransDigm Group, Inc. Transportation Infrastructure - 3.40% Grupo Aeroportuario del Centro Norte S.A.B. de C.V. - ADR Grupo Aeroportuario del Pacifico S.A.B. de C.V. - ADR Grupo Aeroportuario del Sureste S.A.B. de C.V. - ADR Wireless Telecommunication Services - 0.16% Shenandoah Telecommunications Co. Total Common Stocks (Cost $7,461,625) REITS - 0.38% Commercial Services & Supplies - 0.38% Corrections Corp. of America Total REITS (Cost $32,748) Total Investments in Securities (Cost $7,494,373) - 97.73% Other Assets in Excess of Liabilities - 2.27% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. ADR - American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. O’Shaughnessy Funds Notes to Schedule of Investments April 30, 2013 (Unaudited) Note 1 – Securities Valuation The O’Shaughnessy Funds’ (the “Funds”) investments in securities are carried at their fair value. Equity securities, including common stocks, convertible securities and preferred stocks, that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees (“Board”). These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid.Depending on the relative significance of the valuation inputs, these securities may be classified in either Level 2 or Level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types. These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of April 30, 2013: All Cap Core Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
